Citation Nr: 0719691	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-22 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a service connection for a chronic kidney 
disorder, classified as renal disease, as secondary to 
service-connected hydronephrosis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to August 
1946 and from August 1948 to February 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), a medical 
examination is necessary as the evidence of record does not 
contain sufficient medical evidence to decide the claim.  
Specifically, while there is a July 2004 VA examination of 
record, no opinion was rendered regarding whether there is a 
relationship between the veteran's chronic renal disease 
(diagnosed in 2003) and his service-connected hydronephrosis.  
It is noted that a private physician reported in November 
2003 that the veteran's chronic renal disease was 
"probably" related to hypotension and cardiac disease.  
However, as pointed out by the veteran's representative in a 
June 2007 statement, this opinion was produced without the 
benefit of a review of the record and no mention of the 
veteran's inservice hospitalizations was indicated.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Moreover, it does not appear that the proper VCAA notice has 
been provided to the veteran.  The July 2004 VCAA letter that 
was sent to the veteran in July 2004 reflects a claim for an 
increased rating for service-connected hydronephrosis, not a 
claim for secondary service connection.  The veteran has also 
not been provided and the effective date provisions for a 
claim of service connection.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
The VBA AMC should also specifically 
request that he provide any evidence in 
his possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002 & Supp. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The RO should also ensure that any 
supplemental VCAA notice is in compliance 
with the guidance set forth in 
Dingess/Hartman.  A record of this 
notification must be incorporated into 
the claims file.  



2.  After the completion of #1, the 
RO/AMC should refer the file to a 
nephrologist or other kidney disease 
specialist.  The examiner's credentials 
should be provided.  The claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  If answering 
any question or making any determination 
would require the examiner to resort to 
speculation, the examiner should so 
state.  The examiner is asked to express 
an opinion to the following questions, as 
appropriate:

(a) Is it likely, at least as likely as 
not (a 50 percent or higher probability), 
or unlikely that the preexisting current 
kidney disease, to include chronic renal 
disease, is related to the veteran's 
hydronephrosis which is of service 
origin?

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re- adjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations to include the provisions of 
38 C.F.R. § 3.655.  He should also be 
afforded the opportunity to respond to 
that SSOC before the claim is returned to 
the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



